DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 5 were amended in the response filed on 6/29/2022.  Claims 1-5 are currently pending and under examination.
Response to Amendments filed on 6/29/2022
	The amendments to claim 1 were sufficient to overcome the objection to said claim.  See p. 2 of the OA dated 4/4/2022.  Therefore, the objection is withdrawn.
	The limitation “R3 represents a hydrogen atom or a methyl group” was deleted from claim 5.  Therefore, the scope of the claim is now clear and the 35 USC 112(b) rejection over said claim is withdrawn.  See p. 2-4 of the OA dated 4/4/2022.
	The Applicant amended structure (5) in claim 5 to be limited to those wherein R1 and R2 are each an ethyl group and R3 is a methyl group. Neither of the references of record, namely Cocker and Crowley, teach or suggest the newly amended compound.  Therefore, the 35 USC 102(a)(1) rejections over claim 5 as being anticipated by said references are withdrawn.  See p. 4-5 of the OA dated 4/4/2022.
Allowable Subject Matter
Claims 1-5 are allowed.  The following is an examiner’s statement of reasons for allowance: claims 1-4 are allowed for the reasons set forth on p. 5-7 of the OA dated 4/4/2022.  Regarding claim 5, the closest prior art to the claimed compound is that in Crowley, which teaches a compound of formula (5) wherein R1-R3 are all methyl.  See p. 5 of the OA dated 4/4/2022.  However, the compound disclosed in Crowley was a by-product of a reaction occurring in methanol. There is no suggestion or motivation to alter the compound to arrive at that claimed and/or to alter the process of Crowley to conduct the reactions in ethanol. Also see MPEP 2144.09.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622